Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. This is in response to the arguments filed on 08/02/2022.
2. Claims 1-9 are pending in the application.
3. Claims 5-9 have been rejected.
4. Claims 1-4 have been withdrawn. Examiner request to cancel the withdrawn claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shukla (US patent app. Pub. 20080016339) in view of Yeap (US Patent app. Pub. 20070016914).
6.	As per claim 5, Shukla discloses a non invasive system against unpermitted data collection the system comprising: Page 2 of 6DOCKET NO.: MKDC13001USUPATENT Application No.: 13/838775 Office Action Dated: August 23, 2021 Paper Bag Head "PBH" system monitors Third Party Application "TPA" request; "TPA" requests data from computing device; before TPA data request is passed to core kernel, PBH system hooks the TPA data request (paragraphs: 15, 39-45, 80-84, and 98-102; wherein it emphasizes a sandbox system monitors application request of data access and it hook up the application’s request before the data request passes over to the Kernel system); PBH decision and rule engines determine if data request is valid; and, If invalid then PBH decision and rule engines determine level of response (paragraphs: 55-60, 70-76, 113, and 130; wherein it elaborates sandbox applies rules to make the decision if the data request is legitimate and send on the decision it determines the level of response). Although, Shukla discusses about applying rule for verifying the application’s request for data access. He does not specifically mention if the data request is valid. However, in the same field of endeavor, Yeap discloses determines if data request is valid (paragraphs: 7-9, 39-40, and 45-47).  
Accordingly, it would been obvious to one of ordinary skill in the network security art at the time of invention was made to have incorporated Yeap’s teachings of determines if data request is valid with the teachings of Shukla, for the purpose of effectively protecting the Kernel from any unauthorized intruder asscess.
7.	As per claim 6, Shukla discloses the non invasive system of claim 5, the system further comprising at least one of: PBH adds TPA requestor to a blacklist database; PBH responds to TPA request that computing device has no data; and, PBH responds to TPA request with inaccurate data (paragraphs:34, 59, 73).  
8.	As per claim 7, Shukla discloses comprising if request for data is determined valid, PBH passes request to core kernel (paragraphs: 16, 39).  
9.	As per claim 8, Shukla discloses further comprising add TPA to black list (paragraphs: 41, 58).  
10.	As per claim 9, Shukla discloses wherein the inaccurate data is one or more of decoy of false or fabricated data, randomly generated data, fixed response, software, malware, apps, spyware, and code (paragraphs: 40, 46, 68). 
Citation of References
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Hiltunen et al (US pat. 7913092): discusses an approach to system call monitoring in which authenticated system calls from an application are easily verified by an operating system kernel. The authenticated system call may be a system call augmented with extra arguments, which specify the policy for that call as well as a cryptographic message authentication code (MAC) that guarantees the integrity of the policy and the system call arguments. This extra information is used by the operating system kernel to verify the system call with little processing overhead. Versions of the applications in which regular system calls have been replaced by authenticated calls are generated automatically by a trusted installer program that reads the application binary, uses static analysis to generate policies, and then rewrites the binary with the authenticated calls. As a result, hacker attacks, malicious software and the like are less likely to be successful in compromising any computers or networks that employ such authenticated system calls.  
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436